           Case 1:17-cv-01524-DAD-GSA Document 66 Filed 06/16/20 Page 1 of 3



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY L. ROBINSON,                           1:17-cv-01524-DAD-GSA-PC
12                Plaintiff,                        ORDER FOR PLAINTIFF TO SHOW
                                                    CAUSE WHY DEFENDANT GONZALEZ-
13         vs.                                      THOMPSON SHOULD NOT BE
                                                    DISMISSED FOR PLAINTIFF’S FAILURE
14   DAVE DAVEY, et al.,                            TO EFFECT SERVICE
                                                    (ECF No. 65.)
15               Defendants.
                                                    THIRTY DAY DEADLINE
16

17

18   I.     RELEVANT PROCEDURAL HISTORY
19          Anthony L. Robinson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds on Plaintiff’s
21   First Amended Complaint filed on July 2, 2018, against defendant C/O H. German for use of
22   excessive force, and against defendants Sgt. A. Peterson and S. Gonzales-Thompson (LVN) for
23   providing inadequate medical care in violation of the Eighth Amendment. (ECF No. 24.)
24          On August 22, 2019, the court issued an order directing the United States Marshal
25   (“Marshal”) to serve process upon defendants German, Peterson, and Gonzales-Thompson.
26   (ECF No. 57.) On June 15, 2020, the Marshal filed a return of service unexecuted as to defendant
27   Gonzales-Thompson indicating that the Marshal was unable to locate defendant Gonzales-
28   Thompson for service of process. (ECF No. 65.)

                                                    1
           Case 1:17-cv-01524-DAD-GSA Document 66 Filed 06/16/20 Page 2 of 3



1    II.    SERVICE BY UNITED STATES MARSHAL
2           Pursuant to Rule 4(m),
3           If a defendant is not served within 120 days after the complaint is filed, the court
            B on motion or on its own after notice to the plaintiff B must dismiss the action
4           without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court must
5           extend the time for service for an appropriate period.
6    Fed. R. Civ. P. 4(m).
7           In cases involving a plaintiff proceeding in forma pauperis, the Marshal, upon order of
8    the Court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(2). “[A]n incarcerated
9    pro se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for service of
10   the summons and complaint and . . . should not be penalized by having his action dismissed for
11   failure to effect service where the U.S. Marshal or the court clerk has failed to perform his duties.”
12   Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (quoting Puett v. Blandford, 912 F.2d
13   270, 275 (9th Cir. 1990)), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472 (1995).
14   “So long as the prisoner has furnished the information necessary to identify the defendant, the
15   marshal’s failure to effect service is ‘automatically good cause . . . .’” Walker, 14 F.3d at 1422
16   (quoting Sellers v. United States, 902 F.2d 598, 603 (7th Cir.1990)). However, where a pro se
17   plaintiff fails to provide the Marshal with accurate and sufficient information to effect service of
18   the summons and complaint, the Court’s sua sponte dismissal of the unserved defendants is
19   appropriate. Walker, 14 F.3d at 1421-22.
20          Background
21          The return of service filed by the Marshal on June 15, 2020, indicates that on August 27,
22   2019, the Corcoran State Prison Litigation Coordinator reviewed all documents and contacted
23   the Medical Contractor, but there is no record of an employee named S. Gonzalez-Thompson.
24   (ECF No. 65.) The Marshal certified that he or she was unable to locate defendant S. Gonzalez-
25   Thompson. (Id.)
26            Pursuant to Rule 4(m), the Court will provide Plaintiff with an opportunity to show cause
27   why defendant S. Gonzalez-Thompson should not be dismissed from this action for failure to
28   serve process. Plaintiff has not as yet provided sufficient information to identify and locate

                                                       2
              Case 1:17-cv-01524-DAD-GSA Document 66 Filed 06/16/20 Page 3 of 3



1    defendant S. Gonzalez-Thompson for service of process. If Plaintiff is unable to provide the
2    Marshal with additional information, defendant S. Gonzalez-Thompson shall be dismissed from
3    this action.
4    III.      CONCLUSION
5              Accordingly, based on the foregoing, it is HEREBY ORDERED that:
6              1.    Within thirty (30) days from the date of service of this order, Plaintiff shall show
7                    cause why defendant S. Gonzalez-Thompson should not be dismissed from this
8                    action pursuant to Rule 4(m); and
9              2.    Plaintiff’s failure to respond to this order may result in the dismissal of defendant
10                   S. Gonzalez-Thompson or dismissal of this action in its entirety.
11
     IT IS SO ORDERED.
12

13          Dated:   June 16, 2020                            /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
